Exhibit 10.27

 

TIME SHARING AGREEMENT

 

This Time Sharing Agreement (the “Agreement”) is effective as of July 15, 2004
by and between The PNC Financial Services Group, Inc., a Pennsylvania
corporation, with offices at Attn: Gary J. Saulson, Two PNC Plaza, 620 Liberty
Ave., FL 19, Pittsburgh, PA 15222 (“Lessor”), and James E. Rohr, with a business
address of One PNC Plaza, 249 Fifth Avenue, Pittsburgh, PA 15222-2707
(“Lessee”);

 

RECITALS

 

WHEREAS, Lessor is the owner of that certain Hawker 800XP aircraft bearing the
United States Registration Number N74PC and Manufacturer’s Serial Number 258567
(“N74PC”), and Lessor is the owner of that certain Hawker 800XP aircraft bearing
the United States Registration Number N800PC and Manufacturer’s Serial Number
258369 (“N800PC”) (N74PC and N800PC collectively being referred to as
“Aircraft”);

 

WHEREAS, Lessor employs a fully qualified flight crew to operate the Aircraft;
and

 

WHEREAS, Lessor and Lessee desire to lease said Aircraft with flight crew on a
non-exclusive time-sharing basis as defined in Section 91.501 (c) (1) of the
Federal Aviation Regulations (“FAR”);

 

Page 1of 10



--------------------------------------------------------------------------------

The parties agree as follows:

 

1. Lessor agrees to lease the Aircraft to Lessee pursuant to the provisions of
FAR 91.501 (c) (1) and to provide a fully qualified flight crew for all
operations. This Agreement shall commence on a date to be specified by Lessor
and communicated to the Lessee in writing (the “Effective Date”), and continue
for the remaining portion of the Calendar Year (“Calendar Year” being defined as
the period beginning January 1st of each year and ending December 31st of the
same year). Thereafter, this Agreement may be renewed by Lessor upon the
designation of a new Effective Date (the “New Effective Date”), in each
subsequent Calendar Year, in which case this Agreement shall continue on from
the New Effective Date for the remaining portion of that Calendar Year. Except
as otherwise provided in Section 9, either party may at any time terminate this
Agreement upon thirty (30) days written notice to the other party.

 

2. Lessee shall pay Lessor the actual expenses of each flight conducted under
this Agreement, but NO MORE THAN the actual expenses of each specific flight as
authorized by FAR Part 91.501 (d). Such expenses will include:

 

  (a) Fuel, oil, lubricants, and other additives;

 

  (b) Travel expenses of the crew, including food, lodging and ground
transportation;

 

  (c) Hangar and tie down costs away from the Aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight;

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation; and

 

Page 2 of 10



--------------------------------------------------------------------------------

  (i) Flight planning and weather contract services.

 

3. Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will provide an invoice to Lessee for the expenses enumerated in
paragraph 2 above on the last day of the month in which any flight or flights
for the account of Lessee occur. Lessee shall pay Lessor for said expenses
within thirty (30) days of receipt of the invoice therefor.

 

4. Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least twenty-four (24) hours in advance of Lessee’s planned departure. Requests
for flight time shall be in a form, whether written or oral, mutually convenient
to, and agreed upon by the parties. In addition to the proposed schedules and
flight times, Lessee shall provide at least the following information for each
proposed flight at some time prior to scheduled departure as required by the
Lessor or Lessor’s flight crew:

 

  (a) proposed departure point;

 

  (b) destination;

 

  (c) date and time of flight;

 

  (d) the number of anticipated passengers;

 

  (e) the nature and extent of luggage and/or cargo to be carried;

 

  (f) the date and time of return flight, if any; and

 

  (g) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

 

5. Lessor shall have final authority over the scheduling of the Aircraft;
provided, that Lessor will use its best efforts to accommodate Lessee’s needs
and to avoid conflicts in scheduling, consistent with the Lessor’s use of the
Aircraft in connection with its business operations. Lessor

 

Page 3 of 10



--------------------------------------------------------------------------------

shall have no obligation under this Agreement to arrange for or to provide air
travel in the event that the Aircraft are unavailable to satisfy Lessee’s
requests for flight time.

 

6. Lessor shall be solely responsible for securing repairs, maintenance,
preventive maintenance and required or otherwise necessary inspections of the
Aircraft, and shall take such requirements into account in scheduling the
Aircraft. No repair, period of maintenance, preventive maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said repair, maintenance, or inspection can be safely conducted
at a later time in compliance with all applicable laws and regulations, and
within the sound discretion of the pilot in command. The pilot in command shall
have final and complete authority to delay or cancel any flight for any reason
or condition which in his judgment would compromise the safety of the flight. No
such action of the pilot in command shall create or support any liability for
loss, injury, damage, or delay to Lessee or any other person.

 

7. Lessor shall employ, pay for and provide to Lessee a qualified flight crew
for each flight undertaken under this Agreement.

 

8. In accordance with applicable FAR, the qualified flight crew provided by
Lessor will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted hereunder. Lessee specifically agrees that the
flight crew, in its sole discretion, may terminate any flight, refuse to
commence any flight, or take other action which in the considered judgment of
the pilot in command is necessitated by considerations of safety. No such action
of the pilot in command shall create or support any liability for loss, injury,
damage, or delay to Lessee or any other person. The parties further agree that
Lessor shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement when such failure is caused by the demands of the

 

Page 4 of 10



--------------------------------------------------------------------------------

Lessor’s business operations requiring its use of the Aircraft, government
regulation or authority, mechanical difficulty, war, civil commotion, strikes or
labor disputes, weather conditions, or acts of God.

 

9. At all times during the term of this Lease, Lessor shall maintain the
following insurance coverages from insurance carriers acceptable to Lessee:

 

(a) Aircraft Physical Damage insurance in an amount at least equal to the fair
market value of the aircraft; and

 

(b) Aircraft Liability Insurance – Combined Single Limit Bodily Injury and
Property Damage Including Passengers $100,000,000 each occurrence. Such coverage
shall:

 

  i. Be primary, non-contributing with any insurance maintained by Lessee;

 

  ii. Name Lessee and his guests as additional insureds;

 

  iii. Expressly waive subrogation against Lessee; and

 

  iv. Provide at least thirty (30) days advance written notice to Lessee of any
material changes, cancellation, or non-renewal.

 

Lessor shall furnish Lessee with duly executed certificates evidencing all
required insurance coverages, limits and requirements, together with
satisfactory evidence of the premium payment as of the effective date of this
Agreement. Lessor shall provide certificates of insurance upon each renewal no
less than thirty (30) days prior to coverage expiration. Lessee’s acceptance of
such certificates is not to be construed as any waiver of Lessee’s rights to the
insurance required. Further, if Lessee fails for any reason to receive
certificates or other evidence of insurance from Lessor, such failure shall not
be deemed a waiver of

 

Page 5 of 10



--------------------------------------------------------------------------------

required coverage. Lessee retains the right to terminate this Agreement
immediately if Lessor fails to provide adequate and proper evidence of required
insurance.

 

Lessor shall also bear the cost of paying any deductible amount on any policy of
insurance in the event of a claim or loss.

 

Each liability policy shall be primary without right of contribution from any
other insurance which is carried by Lessee or Lessor and shall expressly provide
that all of the provisions thereof, except the limits of liability, shall
operate in the same manner as if there were a separate policy covering each
insured.

 

Lessor warrants that this Agreement has been reviewed by the insurance carrier
for each policy of insurance on the Aircraft and that the relevant terms and
conditions of this Agreement are acceptable to each such carrier.

 

Page 6 of 10



--------------------------------------------------------------------------------

10. Lessee warrants that:

 

(a) He will use the Aircraft for and on account of his and his guests’ personal
travel needs and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo in air commerce for compensation or hire;
and

 

(b) He will refrain from incurring any mechanics or other lien and shall not
attempt to convey, mortgage, assign or lease the Aircraft or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien.

 

11. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be 25 Allegheny County Airport, West Mifflin, PA 15122.

 

12. Neither this Agreement nor any party’s interest herein shall be assignable.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto, their representatives and successors. This Agreement constitutes the
entire understanding between the parties, and any change or modification must be
in writing and signed by both parties.

 

13. All communications and notices provided for herein shall be in writing and
shall become effective when delivered by facsimile transmission (to Lessor at
412-768-2078 or to Lessee at 412-762-7399) or by Federal Express or other
overnight courier or four (4) days following deposit in the United States mail,
with correct postage for first-class mail prepaid, addressed to Lessor or Lessee
at their respective addresses set forth above, or else as otherwise directed by
the other party from time to time in writing.

 

14. This Agreement is entered into under, and is to be construed in accordance
with, the laws of the Commonwealth of Pennsylvania and the applicable FAR.

 

Page 7 of 10



--------------------------------------------------------------------------------

15. TRUTH IN LEASING STATEMENT

 

THE AIRCRAFT, A HAWKER 800XP, MANUFACTURER’S SERIAL NO. 258567, CURRENTLY
REGISTERED WITH THE FEDERAL AVIATION ADMINISTRATION AS N74PC, AND A HAWKER
800XP, MANUFACTURER’S SERIAL NO. 258369, CURRENTLY REGISTERED WITH THE FEDERAL
AVIATION ADMINISTRATION AS N800XP, HAVE BEEN MAINTAINED AND INSPECTED UNDER FAR
PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS LEASE.

 

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, THE PNC
FINANCIAL SERVICES GROUP, INC. 620 LIBERTY AVE FL 19, PITTSBURGH, PA 15222, IS
CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT UNDER THIS LEASE.

 

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

 

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO IN EXHIBIT A ARE INCORPORATED HEREIN BY REFERENCE.

 

I, THE UNDERSIGNED GARY J. SAULSON, AS SENIOR VICE PRESIDENT OF THE PNC
FINANCIAL SERVICES GROUP, INC., 620 LIBERTY AVE FL 19, PITTSBURGH, PA 15222,
CERTIFY THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT
IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.

 

SIGNATURE BLOCK IS ON THE FOLLOWING PAGE

 

Page 8 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, intending to be
legally bound.

 

THE PNC FINANCIAL SERVICES GROUP, INC. -Lessor By:   /s/    GARY J.
SAULSON        

Name:

  Gary J. Saulson

Title:

  Senior Vice President

Date:

 

July 21, 2004

 

JAMES E. ROHR - Lessee /s/    JAMES E. ROHR        

Date:    July 21, 2004

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT A

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

 

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone the nearest Flight Standards District Office at least forty-eight
hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the aircraft at all times.

 

Page 10 of 10